Title: From John Adams to Francis Dana, 14 December 1781
From: Adams, John
To: Dana, Francis



Amsterdam Decr. 14. 1781
My dear Sir

This day was brought me, your kind favour of August 28th. the first Line I have received from you, Since We parted. A Line from my dear Son, aug. 21. O.S. which I recd 3 days ago, was the first from him.
The publick News from America, you have before now. It is grand and I congratulate you upon it, with a gratefull Heart. Our allies have this year adopted a System, which you and I have long prayed for, and have cause to be thankfull for its tryumphant Success.
Soon after my Return from Paris, I was Seized with a malignant nervous Fever, which well nigh cost me a Life. The consequences of it are not yet gone off. Still weak and lame, I am however better, but almost incapable of that attention to Business which is necessary. Your son Charles Sailed with Gillon, put into Corunna, went from thence to Bilbao, by Water, and is about Sailing in the Cicero, with Major Jackson for home. Mr Thaxter has escaped, with a very Slight touch of a fever. So much for the Family.
I have lately received from Congress a new Commission and Instructions to this Republick, to propose a tripple or quadruple alliance, with the Consent and approbation of the French Court. This measure pleases me extreamly, and nothing could be better timed, but I must beg you to conceal it. I have received a new Commission for Peace in which John Adams, Benjamin Franklin, Henry Laurens, John Jay, and Mr Jefferson, are the Ministers. I have recd also a Revocation of my Commission to make a Treaty of Commerce with Great Britain. These last novelties, I Suppose, would nettle Some Mens Feelings, but I am glad of them. They have removed the cause of Envy, I had like to have Said but I fear I must retract that, Since John Adams Stands before Benjamin Franklin in the Commission. You can easily guess from what quarter this whole System comes. They have been obliged to adopt our Systems of War and Politicks in order to gain Influence enough, by means of them to lessen us. But I will consent upon these Terms to be diminished down to the Size of a Lillipution, or of an Animalcule in Pepper Water. There is no present Prospect of Peace, or Negotiation for it, and I confess I never expect to be called to act in Consequence of any of these Commissions about Peace, and therefore may be the more indifferent. When I was at Paris the articles of the mediating Courts were given me, and my Sentiments desired which I gave in detail, in a Correspondence which Congress has received from me, in two different Ways, So that they will have no Expectations of a Congress at Vienna unless the late Cornwallization Should excite them anew. In what Light does Nerone Neronior appear, by his last Speech, and by his answers to the addresses of both Houses in consequence of it! Clapping his Hands to his Hounds and Mastiffs, to persevere in worrying the innocent, although he must know they have nothing to hope for but death.
This Evening was brought me, your dispatches to Congress of 4/15 of sept. with all the Papers inclosed in very good order. I Shall Send them by Dr Dexter by the Way of France, as there is no prospect of a Conveyance from hence Sooner. I am exceedingly pleased with this Correspondence, and hope that you Still harmonize, with your noble Correspondent. I am afraid he is too right in his Conjec­tures, but am happy to find that your Sentiments upon the articles, were the Same, which I had expressed in my Letters to the C. de. V. upon the Subject. The articles however are not Sufficiently explicit. You have before now Seen the answers France and Spain to Russia and Austria. Pray Send me Copies of them, if you can obtain them. I was told the Substance, but have no Copies. I was happy to find France, Spain, and America So well agreed in Sentiments.
I am very glad to find you can make any use of your Ward. I leave to your Judgment every Thing concerning him. Make him write to me, every Week by the Post. I am pleased with his observations in his Travels and with his cautious Prudence in his Letters.
We must have Patience, and must humour our Allies as much as possible consistent with our other Duties. I See no near Prospect of your being recd, any more than myself. But if, without being recd, we can gain and communicate Information We Shall answer a good End. I am at present apparently and I believe really upon good terms with the D. de la V. and the Miffs at Versailles and Passy Seem to be wearing away.
Let me intreat you to write me as often as possible. Our Country by all accounts is in great Spirits, Paper Money wholly stopped, every thing conducted in silver. Trade flourishing, although many Privateers and Merchant Vessells taken. Crops the finest ever known. G. B. has not lost less than 20,000 Men, the last twelve months in America. They will not be able to send 10. but if they could send 20, they would only give opportunities for more Cornwallizations and Burgoinizations.

With every Sentiment of affection and Esteam, your obliged Frid & sert
no matter for the name


P.S. Decr. 15. To day Mr S. arrived with your other Letters. I shall take the best care and shall answer you soon. I am still more happy to find you Still patient and in good Spirits. We shall do very well. I think you may expect some good News from me, eer long.

